Title: To George Washington from John Defever, 18 September 1755
From: Defever, John
To: Washington, George



Sir
Fort Cumberland [Md.] Sept. 18th 1755

Return of the stores Belonging to the Royal Trane of Artillery Left at Fort Cumberland: viz:

                              
               
                  Tumbril
                  1
               
               
                  Cover’d Waggons
                  15
               
               
                  Sling Cart Compleat
                  
                  1
               
               
                  Round Shot with Wooden Bottoms
                  
                  6 pts
                  100
               
               
                  Tin Cases fill’d with iron shot &
                  
                  12 pts
                  112
               
               
                  Fix’d with Wooden Bottoms
                  6 pts
                  392
               
               
                  Grape shot with Wooden Tampeons and  pins Compleat for Howitzers
                  
                  8
               
               
                  spare Round shot 6 pounders
                  
                  1100
               
               
                  Corn’d powder Copper hoop’d Whole Barrells
                 
                  291
               
               
                  Tann’d Hides
                  
                  5
               
               
                  Wadmill Tilts
                  
                  3
               
               
                  Hair Cloth
                  
                  4
               
               
                  Leather Buckets
                  
                  2
               
               
                  spare laddle staves
                  
                  12
               
               
                  splinter padlocks
                  
                  3
               
               
                  
                  {
                  Spades
                  21
               
               
                  
                  Pick axes helv’d
                  
                  24
               
               
                  
                  Hand Bills
                  
                  28
               
               
                  
                  shovels
                  
                  140
               
               
                  Intrenching Tools
                  Felling axes
                  
                  39
               
               
                  
                  Do without helves
                  
                  44
               
               
                  
                  Hand Hatchets
                 
                  28
               
               
                  
                  Cross cut saws
                  
                  2
               
               
                  sand Bags
                  ½ Bushel
                  
                  6000
               
               
                  Wheel Barrows Compleat
                  
                  8
               
               
                  Bottoms for Do
                  
                  23
               
               
                  Wheels for Do
                  
                  87
               
               
                  Hand Barrows
                  
                  15
               
               
                  Park Pickets
                  
                  40
               
               
                  Wood Mauls
                  
                  2
               
               
                  Mantlets
                 
                  20
               
               
                  Wall Pieces
                  
                  10
               
            

               For small arms
               
                  spare ramrods
                  Musquet
                    Wood
                  350
               
               
                    Flints for
                  
                     
                        
                           {
                           Musquet
                           40,000
                        
                        
                           Wall Pieces
                           200
                        
                     
                  
                  
               
               
            


               
                  
                  
                  
                  T
                  cwt
                  2
                  lb
               
               
                  Lead shot
                  {
                  Musquet
                  29.
                  16.
                  0.
                  0
               
               
                  Wall Pieces
                  0.
                  0.
                  1.
                  2
               
            

               Laboratory Stores
               
                  Hand Grenadoes fix’d
                  1000
               
               
                  Laboratory Tent
                  1
               
            

               Copper hoops
               
                  For Whole Barrells
                  Bundles 26 4 in Each
                  104
               
            

Your Humble ServantJohn Defever

